EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cynthia K. Stephenson on 9 September 2022.

The application has been amended as follows:

Claim 4 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not fairly teach a housing with an inner pot storage part storing an inner pot, wherein the bottom of the inner pot is formed into an athletics tracks shape having ends that match two circular heating coils.
Sugihara (JP H5-253058 A) seems unconcerned with sizing the coils such that they so exactly match the area of the bottom of the inner pot.
Kataoka et al. (WO 2009/113235 A1) is highly relevant for disclosing two circular induction heating coils as well as a pot with an athletic shape. See figs. 6, 8, and 22. However, Kataoka is not directed to a housing configured to store an inner pot as claimed, and is instead directed to a cooktop. Important to recognize is that there is a decent amount of space between the circular coils, as they are also suited for heating individual pots. One of ordinary skill in the art would not look to Kataoka for a design for a pot stored in a housing, as Kataoka is simply disclosing that multiple coils can be used to heat a long pot in an effective, though imperfect, manner, given the space between the coils.
Kurose (JP 2010-244925 A) is highly relevant, since it discloses a pair of heating coils in an athletic shape (see figs. 2 and 3). However, Kurose does not seem to teach a pot with a corresponding shape. Instead, it also features embodiments in figs. 4, 5, and 13 that shape the heating coils to match a circular pot to be heated rather than vice versa. To arrive at the claimed invention would require combining the athletic track-shaped pot of Kataoka, mentioned above, with the closeness arrangement of this Kurose reference, as well as Sugihara, but this combination would piece parts together in a manner relying on hindsight. Much of the prior art involves the same sort of shaping of the coils.
Other relevant art includes: Milanesi et al. (US Pub. 2019/0254125), Hermann (EP 2 424 329 A2), Artal Lahoz et al. (WO 2010-084096 A2, see fig. 7), Kurose et al. (WO 2014-167814 A1, see fig. 5), Cho (KR 2007-0114489 A, fig. 2), Kurose et al. (JP 2013-149470 A, many of the figures try to solve the same problem but with different solutions and more dead space), Doussal (FR 2 758 934 A1), Wuest (EP 0 706 304 A1), Gehrke et al. (EP 0 699 014 A1), Klein et al. (EP 2 398 297 A1), Yoshikawa et al. (WO 2016/181649 A1), Bögel et al. (DE 10 2009 018 134 A1), Lee et al. (EP 2 094 060 A2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761